In re Coughlin, William Joseph; — Plaintiffs); applying for permission to take July, 1995 Bar Examination.
Granted. William Joseph Coughlin is granted permission to take the July 1995 bar examination with the provision that upon successful completion of the bar examination, relator may apply to this Court for the appointment of a commissioner to take evidence on whether relator has met the requirements of Art. 14, Section 7(B) of the Articles of Incorporation of the Louisiana Bar Association.
CALOGERO, C.J., not on panel.